849 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Keith A. CAMPBELL, Plaintiff-Appellant,v.E. Blair BROWN;  James C. Clark, Defendants-Appellees.
No. 88-7049.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 23, 1988.Decided:  June 10, 1988.

Keith A. Campbell, appellant pro se.
Before K.K. HALL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Keith A. Campbell, a federal inmate, appeals from the district court's dismissal of his complaint filed under 28 U.S.C. Secs. 1331 and 1332.  Campbell alleged that his former attorneys failed to represent him competently on federal criminal charges, in violation of his sixth amendment rights.  He sought damages from the attorneys.


2
We affirm the district court's dismissal of the complaint.  The complaint reveals no basis for finding diversity jurisdiction under 28 U.S.C. Sec. 1332.  Nor is there any federal question jurisdiction under 28 U.S.C. Sec. 1331 as Campbell's former attorneys are not federal officials amenable to suit under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971).   See Cox v. Hellerstein, 685 F.2d 1098 (9th Cir.1982).


3
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.